MEMORANDUM **
Ramiro Lopez-Aquirre appeals from the district court’s judgment and challenges the 24-month sentence imposed upon revocation of supervised release. We have ju*918risdiction under 28 U.S.C. § 1291, and we affirm.
Lopez-Aquirre contends that the district court procedurally erred by failing to respond to his mitigating arguments. We review for harmless error, see United States v. Munoz-Camarena, 631 F.3d 1028, 1030 & n.5 (9th Cir. 2011), and find none. The record reflects that the district court listened to Lopez-Aquirre’s mitigating arguments. Moreover, the district court’s reasons for imposing the sentence are apparent from the record. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (“[A]dequate explanation in some cases may also be inferred from the PSR or the record as a whole.”). Nothing more was required. See Rita v. United States, 551 U.S. 338, 358-59, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.